Exhibit 10.3

DEFERRED COMPENSATION PLAN FOR CERTAIN EMPLOYEES

OF PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

AND ITS AFFILIATES

AMENDED JULY 1, 2011,

WITH CERTAIN PROVISIONS EFFECTIVE JANUARY 1, 2012



--------------------------------------------------------------------------------

DEFERRED COMPENSATION PLAN FOR CERTAIN EMPLOYEES OF

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED AND ITS AFFILIATES

AMENDED EFFECTIVE JULY 1, 2011

1. PURPOSE. The purpose of this Plan is to provide a method to certain select
and key employees of the Company and its Affiliates to defer compensation as
provided herein. This Plan was formerly known as the Deferred Compensation Plan
for Certain Employees of Public Service Electric and Gas Company.

2. AMENDMENT. This Plan is being amended and restated effective as of July 1,
2011 (with certain provisions effective January 1, 2012) to provide for
in-service distributions and a lump sum payment upon the death of a Participant,
to allow Participants to elect distribution of their Accounts on a specified
date or a specified event, and certain other administrative changes. This Plan
was last amended and restated, effective December 1, 2008, to allow a special
one-time election to change certain prior deferral elections and make certain
definitional changes related to Section 409A of the Code.

3. DEFINITIONS OF TERMS USED IN THIS PLAN. As used in this Plan, the following
words and phrases shall have the meanings indicated:

 

  (a) “Account” - the Deferred Compensation Account described in Paragraph 4 of
this Plan.

 

  (b) “Affiliate” - any organization which is a member of a controlled group of
corporations (as defined in Code section 414(b), as modified by Code section
415(h)) which includes the Company; or any trades or businesses (whether or not
incorporated) which are under common control (as defined in Code section 414(c),
as modified by Code section 415(h)) with the Company; or a member of an
affiliated service group (as defined in Code section 414(m)) which includes the
Company or any other entity required to be aggregated with the Company pursuant
to regulations under Code section 414(o). The term affiliate shall also include
such entities which shall be specifically designated by the Committee.

 

  (c) “Assets” - all Compensation and interest that have been credited to a
Participant’s Account in accordance with Paragraph 5 of this Plan.

 

  (d) “Beneficiary” - the individual(s) and/or entity(ies) designated and
defined by the Plan.

 

  (e) “Change in Control” - the occurrence of any of the following events:

 

  (i)

any “person” (within the meaning of Section 13(d) of the Securities Exchange Act
of 1934, as amended from time to



--------------------------------------------------------------------------------

  time (the “Act”)) is or becomes the beneficial owner within the meaning of
Rule 13d-3 under the Act (a “Beneficial Owner”), directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates)
representing 25% or more of the combined voting power of the Company’s then
outstanding securities, excluding any person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of subparagraph (iii)
below; or

 

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on December 15, 1998,
constitute the board of directors of the Company (“Board”) and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on
December 15, 1998 or whose appointment, election or nomination for election was
previously so approved or recommended; or

 

  (iii)

there is consummated a merger or consolidation of the Company or any direct or
indirect wholly owned subsidiary of the Company with any other corporation,
other than (1) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 75% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (2) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the



--------------------------------------------------------------------------------

  Company representing 25% or more of the combined voting power of the Company’s
then outstanding securities; or

 

  (iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 75% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

  (v) Notwithstanding the foregoing subparagraphs (i), (ii), (iii) and (iv), a
“Change in Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the common stock of the Company
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

  (f) “Code” - the Internal Revenue Code of 1986, as amended. A reference to a
section of the Code shall also refer to any regulations and other guidance
issued under that section.

 

  (g) “Committee” - the Employee Benefits Policy Committee of the Company.

 

  (h) “Company” - Public Service Enterprise Group Incorporated.

 

  (i) “Compensation” - the total remuneration paid to a Participant for services
rendered to the Company or a Participating Affiliate, excluding the Company’s or
Participating Affiliate’s cost for any public or private employee benefit plan,
including this Plan, but including all elective contributions that are made by
the Company or Participating Affiliate under Internal Revenue Code Sections 125
or 401(k). Compensation deferrable under this Plan shall specifically include
any and all amounts transferred from the deferred compensation accounts of the
Company’s Management Incentive Compensation Plan, the Management Incentive
Compensation Plan of Public Service Electric and Gas Company and any prior
deferred compensation plan of an Affiliate.



--------------------------------------------------------------------------------

  (j) “Deferred Compensation” - the amount of Compensation deferred pursuant to
Paragraph 4 of this Plan.

 

  (k) “Disability” - a Participant will be considered disabled if he/she meets
one of the following requirements: (i) he/she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or to last for a
continuous period of not less than 12 months; or (ii) he/she is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than 3 months
under a Company or Affiliate sponsored plan.

 

  (l) “Employer” - the Company and any Participating Affiliate.

 

  (m) “ERISA” - The Employee Retirement Income Security Act of 1974, as amended.
A reference to a section of ERISA shall also refer to any regulations and other
guidance issued under that section.

 

  (n) “ERISA Affiliate” - (a) any organization while it is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; or (b) any trades or businesses (whether or not
incorporated) while they are under common control (as defined in Code
Section 414(c)) with the Company.

 

  (o) “Investment Fund” - the fund or funds selected by the Committee from time
to time which shall serve as a means of measuring the increase or decrease of
each Participant’s Account. The Committee may, in its discretion, add or
discontinue any Investment Fund available under the Plan. The Committee shall
provide each affected Participant with the opportunity, without limiting or
otherwise impairing any other right of such Participant regarding changes in
investment directions, to redirect the allocation of his or her Account invested
in any discontinued Investment Fund among the other Investment Funds available
under the Plan, including any replacement investment vehicle.

 

  (p) “Participant” - each employee of the Company or any Participating
Affiliate as may be designated by the Chief Executive Officer of the Company.

 

  (q)

“Participating Affiliate” - any Affiliate of the Company which (a) adopts this
Plan with the approval of the Company; (b) authorizes the Board of Directors and
the Committee to act for it in all matters arising under or



--------------------------------------------------------------------------------

  with respect to this Plan; and (c) complies with such other terms and
conditions relating to this Plan as may be imposed by the Company.

 

  (r) “Plan” - the Deferred Compensation Plan for Certain Employees of Public
Service Enterprise Group Incorporated and its Affiliates (formerly known as the
Deferred Compensation Plan for Certain Employees of Public Service Electric and
Gas Company).

 

  (s) “Separation from Service” - Subject to paragraphs (i) and (ii), a
Participant’s termination from employment with the Company and all ERISA
Affiliates, whether by retirement or resignation from or discharge by the
Company or an ERISA Affiliate.

 

  (i) A Separation from Service shall be deemed to have occurred if a
Participant and the Company or any ERISA Affiliate reasonably anticipate, based
on the facts and circumstances, that either:

 

  (A) the Participant will not provide any additional services for the Company
or an ERISA Affiliate after a certain date; or

 

  (B) the level of bona fide services performed by the Participant after a
certain date will permanently decrease to no more than 50% of the average level
of bona fide services performed by the Participant over the immediately
preceding 36 months.

 

  (ii) If a Participant is absent from employment due to military leave, sick
leave, or any other bona fide leave of absence authorized by the Company or an
Affiliate and there is a reasonable expectation that the Participant will return
to perform services for the Company or an ERISA Affiliate, a Separation from
Service will not occur until the latter of:

 

  (A) the first date immediately following the date that is six months after the
date that the Participant was first absent from employment; or

 

  (B) the date the Participant no longer retains a right to reemployment, to the
extent the Participant retains a right to reemployment with the Company or any
ERISA Affiliates under applicable law or by contract.

If a Participant fails to return to work upon the expiration of any military
leave, sick leave, or other bona fide leave of absence where such leave is



--------------------------------------------------------------------------------

for less than six months, the Separation from Service shall occur as of the date
of the expiration of such leave.

 

  (t) “Specified Employee” - An individual who is a key employee (as defined in
Code Section 416(i) without regard to Code Section 416(i)(5)) of the Company at
any time during the 12-month period ending on each December 31 (the
“identification date”). If an individual is a key employee as of an
identification date, the individual shall be treated as a Specified Employee for
the 12-month period beginning on the April 1 following the identification date.
Notwithstanding the foregoing, an individual shall not be treated as a Specified
Employee unless any stock of the Company or an ERISA Affiliate is publicly
traded on an established securities market or otherwise.

4. ELECTION AS TO THE AMOUNT OF COMPENSATION THAT IS TO BE DEFERRED. A
Participant may elect to defer any portion of his/her Compensation otherwise
payable for services rendered for his/her Employer.

 

  (a) Timing of Elections - Any election to defer must be made by filing with
the Committee or its designee an “Election in Connection with Deferral of
Compensation,” the form of which shall be designated and published by the
Committee from time-to-time. All elections to defer must be made in the calendar
year prior to the year that the services giving rise to the compensation are
performed. Provided, however, that elections to defer performance-based
compensation may be made up to the date that is six-months before the end of the
related performance period, as long as a) the performance period is at least 12
months in length, b) the Participant performed services continuously from the
date the performance criteria were established through the date the deferral
election is made and c) at the time the deferral election is made, the
performance-based compensation is not both i) substantially certain to be paid
and ii) readily ascertainable. A Participant may change (using the election form
for such purposes), not later than the date than the last date that an election
to defer may be made, the amount of Compensation to be deferred by him/her with
respect to the next succeeding calendar year or performance period.

In the calendar year that a Participant first becomes eligible to participate in
this Plan, such Participant may elect to defer Compensation for part of that
calendar year but only if such election is made within thirty (30) days after
the Participant first becomes eligible to participate in this Plan or any other
plan required under Section 409A of the Code to be aggregated with this Plan.
Except as otherwise specifically provided for herein, Compensation may be
deferred prospectively only, and the amount of Compensation to be deferred may
be changed only with respect to future calendar years.



--------------------------------------------------------------------------------

  (b) Special One-Time Election to Rescind 2005 Deferrals - Not later than
December 14, 2005, Participants who had elected to defer compensation during
2005 may, by written notice, the form of which shall be designated and published
by the Committee, rescind his/her election to defer 2005 compensation and such
amounts shall be currently paid to the Participant.

 

  (c) Special One-Time Election to Change Distribution Elections with respect to
2005, 2006, 2007 or 2008 Deferrals - Not later than December 31, 2008,
Participants who had elected to defer compensation during 2005, 2006, 2007 or
2008 may, by written notice in a form approved by the Committee, elect to change
the distribution elections with respect to any such deferrals.

5. HOW THE ACCOUNT IS TO BE MAINTAINED.

 

  (a) Establishment of Account - The Company shall establish an Account for each
Participant who elects to participate in the Plan. Each Participant’s Account
shall be credited with an amount equal to the Deferred Compensation which would
have otherwise been payable to him/her.

 

  (b) Earnings Credits on Assets in the Account - Each Participant, except
Participants whose active employment by an Employer terminated prior to
January 1, 2000, may direct investment of his or her Account among the
Investment Funds (in the manner established by the Committee) in multiples of
one percent; provided, however, that the Committee shall not be obligated to
effectuate any such investment direction. In the case of (i) Participants whose
active employment by an Employer terminated prior to January 1, 2000 and (ii) a
Participant who fails to provide a designation of Investment Funds, such
Participants shall be deemed to have designated 100 percent of their Accounts to
be invested in the Investment Fund that determines income accrual with reference
to the prime commercial lending rate of JPMorgan Chase Bank (formerly, the Chase
Manhattan Bank). Effective July 1, 2011, the prime commercial lending rate of
JPMorgan Chase Bank shall be capped at 120% applicable federal long-term rate.

A Participant may change his or her investment election daily.

Each Participant’s Account shall be valued daily equal.

 

  (c)

Title to and Beneficial Ownership of Assets - The Plan shall be unfunded. The
Company shall not be required to segregate any amounts credited to any
Participant’s Account, which shall be established merely as an accounting
convenience. Title to and beneficial ownership of any Assets,



--------------------------------------------------------------------------------

  whether Deferred Compensation or earnings credited to a Participant’s Account
pursuant to Subparagraphs 5(a) and (b) hereof, shall at all times remain in the
Company, and no Participant nor Beneficiary shall have any interest whatsoever
in any specific assets of the Company. All Assets shall at all times remain
solely the property of the Company subject to the claims of its general
creditors.

6. DISTRIBUTION FROM THE ACCOUNT

 

  (a) Election as to the Commencement and Timing of the Distribution of 2011 and
Prior Year Deferrals.

 

  (i)

Commencement - By election on the form designated by and filed with the
Committee at the same time he/she elects to defer compensation under Paragraph
4, a Participant, may elect to have distribution from his/her account commence
(i) on the thirtieth day after the date he/she ceases to be employed by an
Employer or, in the alternative, (ii) on January 15th of any calendar year
following Separation from Service elected by the Participant, but in any event
no later than the latter of (A) the January of the year following the year of
the Participant’s 70th birthday or (B) the January following Separation from
Service or (iii) pursuant to the terms of any written employment agreement
applicable to the Participant. Notwithstanding the forgoing, however, for any
Participant who is a Specified Employee, distribution of his/her account may not
occur earlier than six months following his/her Separation from Service.

 

  (ii)

Timing - By election on the form designated by and filed with the Committee at
the same time he/she elects to defer compensation under Paragraph 4, a
Participant may elect to receive the distribution of his/her Account in the form
of (A) one lump-sum payment, (B) annual distributions over a five-year period or
(C) annual distributions over a 10-year period. A Participant may change such
election by filing a subsequent election form, but any such change shall apply
only to future deferrals. In the event a lump-sum payment is made under this
Plan, the Assets credited to a Participant’s Account, including earnings at the
rate provided in Subparagraph 5(b) of this Plan to the date of distribution,
shall be paid to the Participant on the date determined under Subparagraph 6(a)
of this Plan. In the case of a distribution over a period of years, the Company
shall pay to the Participant on the date determined under Subparagraph 6(a) of
this Plan and on the yearly anniversaries of such date, annual installments of
the unpaid balance of the Assets in the Participant’s Account, including



--------------------------------------------------------------------------------

  earnings on the unpaid balance at the rate provided in Subparagraph 5(b) of
this Plan to the date of distribution. The amount of each installment shall be
determined by multiplying the then unpaid balance, plus accrued earnings, in the
Participant’s Account by a fraction, the numerator of which is one and the
denominator of which is the number of annual installments remaining to be paid.

 

  (b) Election as to the Commencement and Timing of the Distribution of 2012 and
Beyond Deferrals. By election on the form designated by and filed with the
Committee, or its designee, at the same time he/she elects to defer compensation
under Paragraph 4, a Participant, may elect to have distribution of each year’s
deferrals and associated earnings occur on the date or event specified in
Subparagraphs (i), (ii) or (iii). A Participant’s distribution election shall
apply to future years unless the Participant makes a subsequent election.

 

  (i) For each year, a Participant may elect to have distribution of that year’s
deferrals and associated earnings under Subparagraph 5(b), commence six months
following Separation from Service. Distribution shall be made or commence within
the 30 day period following the date that is the date six months following
Separation from Service. A Participant may elect to receive such distribution in
the form of (A) one lump-sum payment, or (B) annual installments over a three to
fifteen year period. In the case of a distribution over a period of years, the
Company shall pay to the Participant on the date determined under this
Subparagraph 6(b)(i) and on the yearly anniversaries of such date, annual
installments of the unpaid balance of that year’s deferrals, including earnings
on the unpaid balance at the rate provided in Subparagraph 5(b) of this Plan to
the date of distribution. The amount of each installment shall be determined by
multiplying the then unpaid balance of that year’s deferrals, plus accrued
earnings, the numerator of which is one and the denominator of which is the
number of annual installments remaining to be paid.

 

  (ii)

For each year, a Participant may elect to have distribution of that year’s
deferrals, and associated earnings under Subparagraph 5(b), paid or commence on
a date that is indicated by the Participant as a number of years and/or months
following Separation from Service, provided that such specified number of years
and/or months is at least six months following Separation from Service.
Distribution shall be made or commence within the 30 day period following the
date that the Participant elects. A Participant may elect to receive such
distribution in the form of (A) one lump-sum payment, or (B)



--------------------------------------------------------------------------------

  annual installments over a three to fifteen year period. In the case of a
distribution over a period of years, the Company shall pay to the Participant on
the date determined under this Subparagraph 6(b)(ii) and on the yearly
anniversaries of such date, annual installments of the unpaid balance of that
year’s deferrals, including earnings on the unpaid balance, at the rate provided
in Subparagraph 5(b) of this Plan to the date of distribution. The amount of
each installment shall be determined by multiplying the then unpaid balance of
that year’s deferrals, plus accrued earnings, the numerator of which is one and
the denominator of which is the number of annual installments remaining to be
paid.

 

  (iii) For each year’s deferrals and associated earnings, a Participant may
elect to receive distribution of that year’s deferrals on a specified date that
is no earlier than three years following the beginning of the year giving rise
to the deferrals. The Participant does not have to incur a Separation from
Service to receive distribution under this Subparagraph (6)(b)(iii).
Distribution shall be made in a lump sum within 30 days following the date
elected by the Participant.

In the event that the Participant incurs a Separation from Service prior to the
date the elected under this subsection (iii), distribution of those deferrals
and associated earnings shall not be made upon Separation from Service, but
rather shall be within 30 days following the date elected by the Participant
under this subsection (iii).

 

  (c) Changes in Distribution Elections.

 

  (i)

Participants may, by notice filed with the Company prior to December 31st of any
year, make changes of distribution elections on a prospective basis.

 

  (ii) Participants may, by notice filed with the Company, make changes of
distribution elections with respect to prior deferred compensation as long
(A) any such new distribution election is made at least one year prior to the
date that the commencement of the distribution would otherwise have occurred and
(B) the revised commencement date is at least five years later than the date
that the commencement of the distribution would otherwise have occurred. With
respect to 2012 and beyond deferrals, installment payments shall be treated as
one payment.

 

  (iii)

Special One-Time Election - Participants may, by notice filed with the Company
prior to December 31, 2005, make a one-time



--------------------------------------------------------------------------------

  election to change any distribution election previously made with respect to
compensation deferred on or before December 31, 2005.

 

  (iv) Special One-Time Election - Participants may, by notice filed with the
Company prior to December 31, 2008, make a one-time election to change any
distribution election previously made with respect to compensation deferred
during 2005, 2006, 2007 or 2008.

 

  (d) Distribution in Case of Certain Disability - In the event of a
Participant’s Disability prior to a calendar year elected by the Participant
under Subparagraph 6(a) or Subparagraph (b) of this Plan for distribution to
commence, distribution of the Participant’s Account shall commence in the month
following the month in which the Participant terminates employment for
Disability, in accordance with the Participant’s election under Subparagraph
6(a) or Subparagraph (b) of this Plan as to the form of distribution.

 

  (e) Distribution in Case of Death.

 

  (i) Distribution of 2011 and Prior Years Deferrals. In the event of a
Participant’s death, the balance of the Participant’s Account shall be
distributed to the Participant’s Beneficiary(ies) over a period of not more than
five (5) years, in accordance with the Participant’s election (on the form
designated by and filed with the Committee) for distribution in case of death.
Any change in the period over which such payments are made shall only apply to
future deferrals. Such distribution shall be made in a manner consistent with
Subparagraph 6(a) of this Plan and shall commence in the month of January of the
year after the year of the Participant’s death, on a date within said month to
be determined by the Committee in its sole discretion. Additional annual
payments for distributions made over a period of more than one year shall be
made on the yearly anniversaries of such date. In the event of a Participant’s
death after distribution of his/her Account has commenced, any election under
this Subparagraph 6(e)(i) shall not extend the time of payment of his/her
Account beyond the time when distribution would have been completed if he/she
had lived. A Participant may change Beneficiary designations by filing a
subsequent designation with the Committee.

 

  (ii)

Distribution of 2012 and Beyond Deferrals. In the event of a Participant’s death
prior to the date that the Participant commenced receiving of a specific year’s
deferrals and associated earnings, such amount shall be distributed to the
Participant’s



--------------------------------------------------------------------------------

  Beneficiary(ies) in a lump sum within 90 days following the Participant’s
death.

In the event of the Participant’s death after he/she commenced distribution of a
year’s deferrals and associated earnings in the form of installments, the
balance of such year’s deferrals and associated earnings shall be distributed to
the Participant’s Beneficiary(ies) in a lump sum within 90 days following the
Participant’s death.

A Participant may change Beneficiary designations by filing a subsequent
designation with the Committee or its designee.

 

  (f) Request for Change in Distribution on Account of an Unforeseeable
Emergency - A Participant, Beneficiary or a legal representative may request an
acceleration of any payments from a Participant’s Account by filing a written
request therefore with the Committee. The Committee may, in its sole discretion,
grant such request only if the Committee determines that an emergency beyond the
control of the Participant, Beneficiary or legal representative exists and which
would cause such Participant, beneficiary or legal representative severe
financial hardship if the payment of such benefits were not approved. Any such
distribution for hardship shall be limited to the amount needed to meet such
emergency plus the amount of any tax liability resulting from the distribution.
A Participant who makes a hardship withdrawal may not reenter this Plan for 12
months after the date of withdrawal. Any distribution under this Subparagraph
6(f) shall be made on the 15th day after the Committee grants such request for
hardship withdrawal.

 

  (g) Employment not Terminated if Transferred to an Affiliate - For the
purposes of this Paragraph 6, a Participant shall not be deemed to have
experienced a Separation from Service if he/she is transferred to the employ of
an employer that is an Affiliate of the Company.

 

  (h) Company may Distribute in Lump-Sum if Distributable Amount Less Than
$5,000 - The Company reserves the right to make a lump-sum distribution,
notwithstanding any other provision of this Plan, if the total Assets in the
Participant’s Account in this Plan and in the Participant’s accounts in all
other plans required under the Section 409A of the Code to be aggregated with
this Plan, are $5,000 or less at any time after the Participant ceases to be
employed by the Company.

 

  (i) Failure to make a Distribution Election.



--------------------------------------------------------------------------------

  (i) 2011 and Prior Years Deferrals. If, with respect to any election to defer
compensation for 2011 or any prior year, a Participant fails to make a proper
election with respect to the distribution of such deferred compensation, such
amount will be distributed in a lump sum on the thirtieth day following the
Participant’s Separation from Service.

 

  (ii) 2012 and Beyond Deferrals. If, with respect to any election to defer
compensation for 2012 or any subsequent year, a Participant fails to make a
proper election with respect to the distribution of such deferred compensation,
such amount will be distributed in accordance with the prior year’s election
(but not any election in place for a year prior to 2012). In the event that no
valid election is on file, such amount will be distributed in a lump sum on the
date specified in Subparagraph 6(b)(i).

 

  (j) Distribution in Case of Certain Tax Events - If, with respect to any
Participant, the Plan fails to meet the requirements of the Code with respect to
the deferral of tax liability, the Company may accelerate distribution from a
Participant’s Account amounts sufficient to meet such Participant’s resulting
Federal, State, Local and/or Foreign tax liability (including any interest and
penalties).

7. ASSIGNMENT. No benefit under the Plan shall in any manner or to any extent be
assigned, alienated, or transferred by any Participant or Beneficiary under the
Plan or subject to attachment, garnishment or other legal process.

8. PLAN DOES NOT CONSTITUTE AN EMPLOYMENT AGREEMENT. This Plan shall not
constitute a contract for the continued employment of any Participant by the
Company. The Company reserves the right to modify a Participant’s compensation
at any time and from time to time as it considers appropriate and to terminate
his/her employment for any reason at any time notwithstanding this Plan.

9. AMENDMENT OR TERMINATION OF THE PLAN BY THE COMPANY. The Company may, in its
sole discretion and by action of its Board of Directors or Employee Benefit
Policy Committee, amend, modify or terminate this Plan at any time, provided,
however, that no such amendment, modification or termination shall adversely
affect the right of a Participant in respect of Deferred Compensation previously
earned by him/her which has not been paid, unless such Participant or his/her
legal representative shall consent to such change; and no such amendment,
modification or termination shall entitle any Participant to an acceleration of
any distributions from this Plan. Provided, further, that notwithstanding any
other provision of this Plan, upon the occurrence of a Change in Control, the
earnings credit calculated pursuant to Paragraph 5 may not be reduced below the
prime commercial lending rate described in Subparagraph 5(b).



--------------------------------------------------------------------------------

10. WHAT CONSTITUTES NOTICE. Any notice to a Participant, Beneficiary or legal
representative hereunder shall be given either by delivering it or by depositing
it in the United States mail, postage prepaid, addressed to his/her last known
address. Any notice to the Company or the Committee hereunder (including the
filing of election and designation forms) shall be given either by delivering
it, or depositing it in the United States mail, postage prepaid, to the
Secretary of the Employee Benefits Policy Committee, Public Service Enterprise
Group Incorporated, 80 Park Plaza, P.O. Box 1170, Newark, New Jersey 07102.

11. ADVANCE DISCLAIMER OF ANY WAIVER ON THE PART OF THE COMPANY. Failure by the
Company to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of any such term, covenant or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of any
such right or power at any other time or times.

12. EFFECT ON INVALIDITY OF ANY PART OF THE PLAN. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision.

13. PLAN BINDING ON ANY SUCCESSOR OWNER. Except as otherwise provided herein,
this Plan shall inure to the benefit of and be binding upon the Company, its
successors and assigns, including but not limited to any corporation which may
acquire all or substantially all of the Company’s assets and business or with or
into which the Company may be consolidated or merged.

14. LAWS GOVERNING THIS PLAN. Except to the extent federal law applies, this
Plan shall be governed by the laws of the State of New Jersey. This Plan is
specifically intended to comply with the provisions of The American Jobs
Creation Act of 2004 (the “AJCA”) and Section 409A of the Code and it shall
automatically incorporate all applicable restrictions of the AJCA, the Code and
its related regulations, and the Company will amend the Plan to the extent
necessary to comply with those requirements. The timing under which a
Participant will have a right to receive any payment under this Plan will be
deemed to be automatically modified, and a Participant’s rights under the Plan
limited to conform to any requirements under, the AJCA, the Code and its related
regulations.

15. MISCELLANEOUS. The masculine pronoun shall mean the feminine wherever
appropriate.